Title: To James Madison from John J. Murray, 31 July 1802 (Abstract)
From: Murray, John J.
To: Madison, James


31 July 1802, Glasgow. Acknowledges JM’s letter of 18 Mar. [not found] enclosing another commission for him as U.S. consul, confirmed by the Senate. Transmits a renewal of his bond for $2,000. Reports that he arrived at Glasgow on 29 June and received his exequatur on 25 July, “since which nothing has transpired ⟨w⟩orth communicating to you except an account of the Declaration of War by the Emperor of Morocco against the united states.” Requests permission to appoint a deputy at the port of Leith. “My doubts respecting the propriety of mak⟨ing⟩ such an appointment originates in the knowledge that Mr. Grant some years ago received from the United states the appointm⟨ent⟩ of Consul for Leith—since which however, he has not … resided within his consulate making Londo⟨n⟩ or Paris, where he is now, his place of res⟨i⟩dence. I have had an application from Leit⟨h⟩ for a deputation which inclines me to believ⟨e⟩ that there is no American Agent there at all.”
 

   
   RC (DNA: RG 59, CD, Glasgow, vol. 1). 2 pp.; docketed by Brent.



   
   John Adams’s appointment of Harry Grant of South Carolina as consul at Leith was confirmed by the Senate on 14 July 1798 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:286).



   
   A full transcription of this document has been added to the digital edition.

